Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 13, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157880                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PHILIP L. ELLISON, as legal guardian of                                                            Elizabeth T. Clement,
  PATTON JUSTUS ELLISON, and                                                                                          Justices
  KATHERINE E. ELLISON, individually
  and as legal guardian of PATTON
  JUSTUS ELLISON,
                Plaintiffs-Appellants,
  v                                                                 SC: 157880
                                                                    COA: 344091
                                                                    Court of Claims:
  DEPARTMENT OF HEALTH AND                                          18-000011-MZ
  HUMAN SERVICES,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the questions presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 13, 2018
           d0612
                                                                               Clerk